Citation Nr: 0607071	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  95-32 953A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for systemic 
rheumatoid arthritis of the feet, beginning August 19, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from September 1978 to 
January 1989.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) regional office in St. Petersburg, Florida (RO).

A review of the claims file reveals that the veteran 
underwent foot surgery in September 2005.  A claim for a 
temporary total disability rating based on hospitalization 
and treatment under the provisions of 38 C.F.R. § 4.29 (2005) 
was raised on behalf of the veteran in December 2005.  Since 
this issue has not been adjudicated, it is referred to the RO 
for appropriate disposition.  


FINDING OF FACT

The maximum schedular evaluation is currently assigned for 
disability of the feet; systemic rheumatoid arthritis as an 
active process is not shown by the medical evidence.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
systemic rheumatoid arthritis of the feet beginning August 
19, 2000 have not been met.  §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5278 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
June 2003, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish a claim for an increased 
evaluation.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get pertinent evidence but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  No 
additional evidence was received from the veteran.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims files.  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that relevant 
VA examinations were conducted in 2005.  The Board concludes 
that all available evidence that is pertinent to the claim 
decided herein has been obtained and that there is sufficient 
evidence on file on which to make a decision.  There is no 
indication that additional relevant evidence exists, and the 
veteran has not pointed to any additional information that 
needs to be added to his VA claims folder with respect to the 
issue decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994). 

Diagnostic Code 5002 provides evaluations from 20 to 100 
percent for rheumatoid arthritis as an active process.  When 
the disability is inactive, Diagnostic Code 5002 provides 
that chronic residuals, such as limitation of motion or 
ankylosis, are to be rated under the appropriate diagnostic 
codes for the specific joints involved.  A note to Diagnostic 
Code 5002 states that ratings for an active process will not 
be combined with ratings for chronic residuals.  Instead, the 
higher of the two evaluations should be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.

Diagnostic Code 5278 for claw foot (pes cavus) provides a 
maximum 50 percent rating for bilateral involvement if the 
disorder is manifested by marked contraction of the plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, marked varus deformity.  The bilateral 
disorder is rated at 30 percent if manifested by all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  38 C.F.R. § 4.71a 
(2005).

Analysis

A 50 percent evaluation for systemic rheumatoid arthritis of 
the feet was assigned beginning August 19, 2000 under 
Diagnostic Codes 5002-5278.  Diagnostic Code 5002, for 
systemic rheumatoid arthritis, provides ratings up to 100 
percent for systemic rheumatoid arthritis as an active 
process.  In this case, however, the veteran's rheumatoid 
arthritis is not shown by the medical evidence as an active 
process.  The veteran's 50 percent evaluation for chronic 
arthritic residuals of the feet under Diagnostic Code 5278 is 
the maximum schedular rating assigned under this diagnostic 
code.  Additionally, the Board would note that there is no 
diagnostic code involving the feet that provides a higher 
evaluation.  Consequently, an evaluation in excess of 50 
percent for systemic rheumatoid arthritis of the feet is not 
warranted under the Schedule.  

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2005).  Ordinarily, the Rating Schedule 
will apply unless there are exceptional or unusual factors 
that would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would 


render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2003); also see Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

The Board finds that an exceptional or unusual disability 
picture is not shown in this case.  Marked interference with 
employment has not been shown by the evidence of record.  In 
fact, the veteran said on VA examination in February 2005 
that he was able to work as a dispatcher for a Transportation 
Company.  Further, there is no evidence that the veteran has 
been frequently hospitalized due to his rheumatoid arthritis 
of the feet.  Thus, the decision of the RO not to refer this 
case to the Secretary for Benefits or to the Director of 
Compensation and Pension Service for an extraschedular 
evaluation in excess of the currently assigned schedular 
evaluation was appropriate.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 50 percent for systemic rheumatoid 
arthritis of the feet beginning August 19, 2000 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


